DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
Claim(s) 1-20 is/are rejected.

Drawings
The drawings were received on 01/08/2019 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/13/2020 has been accepted.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Initialed and dated copies of Applicant’s IDS forms 1449 are attached to the Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 6-8, 10, 13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (US 2007/0283358A1; hereinafter “Kasahara”) – from IDS in view of Badawi et al. (“Static scheduling of directed acyclic data flow graphs onto multiprocessors using particle swarm optimization”; hereinafter “Badawi”).

Regarding claim 1, Kasahara teaches a method comprising: determining input parameters (Para 0100: “FIG. 2 is an example of the macro task graph MTG produced by analyzing the input program 400. The analysis result as to the parallelism among the macro tasks…” Input data is analyzed and MTG is produced based on the input data which implies that input data contains parameters for generating task graph.) and an output format of algorithms for a particular functionality provided by an electronic device (Para 0110: “…an output code for a task with respect to a specific-purpose processor element (PE) are contained. The output code of the task with respect to the specific-purpose PE produces both an output code which is described by an instruction set of the specific-purpose PE, and an output code which is described by the instruction set of the general purpose PE.” Para 0047: “FIG. 1, peripheral circuits such as an input/output processing circuit.” Output code of a task or functionality is produced based on instructions from processor or electronic device. An Input/output device can show the output in the desired format.)
(Para 0059: “…in the macro task graph MTG1_3, the compiler divides the macro task MT1_3 into four tasks MT1_3_1 to MT1_3_4. Then, a condition branch is produced based on an execution result of the task MT1 31, which causes a control dependence for executing either the task MT1_3_2 or both the tasks MT1_3_3 and MT1_3_4.” Tasks are put in a sequence depending on their dependencies, which creates an order of the algorithms to execute these tasks. Para 0054: Tasks graph was designed based on input data or parameters as noticed in previous limitation. Para 0110: “Then, the compiler 40 compiles the scheduling codes with respect to each sort of the respective PEs 10 to 17 in order to produce an output code as the object code.” Scheduling of tasks are done based on the output code.)
generating a graph based at least in part on the order of the algorithms, the graph
comprising a set of nodes corresponding to the algorithms, each node indicating a particular
processor of the electronic device for executing an algorithm (Fig. 2 shows macro task graph of nodes and each node contain processor (CPU/PE/DSP) where algorithms can be run.).
Kasahara does not explicitly teach executing the particular functionality based on performing a traversal of the graph, the traversal comprising a topological traversal of the set of nodes and the traversal being based at least in part on a score indicating whether selection of a particular node for execution over another node enables a greater number of processors to be utilized at a given time.
(Section 3.2.3: “Now, the processor allocation matrix can be constructed by traversing the node Id-height list and adding nodes to the corresponding processor sequentially.” Section 3.2.1 second last para: “While finding the nodes height, a mapping list of node id with its height is recorded to simplify and enhance the algorithm performance. This list should be topologically sorted according to nodes height.” Nodes are topologically traversed based on node height to enhance the algorithm performance containing a task or functionality.)
and the traversal being based at least in part on a score indicating whether selection of a particular node for execution over another node enables a greater number of processors to be utilized at a given time (Section 2.3: Equation 1 shows that weight of a node is directly correlated with number of processors. A score can be associated with this node based on the highest weight, meaning higher the weight higher the score. Section 2.3 Para 2: “This equation states that if sufficient number of processors M are available, the optimal schedule length is equal to the CP length.” Section 2.3 Para 1: “A Critical Path (CP) is a path having the greatest weight from a source node to a sink node.” Nodes carrying highest/greatest weights (or associated scores) forms an optimal path which also translates to the higher number of machines to be utilized in this path.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the tasks scheduling method of Kasahara with the weight assignment method of Badawi to select optimal path so system throughput is maximized (Badawi, Conclusion).

Regarding claim 3, Kasahara and Badawi teach the method of claim 1.
Badawi also teaches wherein the algorithms of the set of nodes are executed by respective processors of the electronic device when the nodes are reached in the traversal (Page 2324: Equation 1 shows that node contains number of processors. Section 3.2.4 last para: “When the algorithm finishes execution, the best solution ever found will have been stored in gB.” Section 2.2 Para 1: “A node in the DAG represents a task composed of a set of instructions that must execute sequentially on the same processor without pre-emption.” Algorithms are executed such that optimal length is achieved in DAG.).
Same motivation to combine the teachings of Kasahara and Badawi as claim 1.

Regarding claim 4, Kasahara and Badawi teach the method of claim 1.
Kasahara also teaches wherein determining the order of the algorithms for performing the particular functionality further comprises: identifying an output of a first algorithm is utilized as an input to a second algorithm (Para 0224: “After the condition branch has been determined in the task MT1 2 1, the respective tasks MTs are sequentially executed according to depending characteristics indicated by solid lines of the drawing.” Para 0194: “As a result of analyzing the input program 400 by the compiler 40, as shown in FIG. 11, the macro task graph MTG1 of the input program 400 is divided into two macro tasks MT_1 and MT1_2 in such a manner that these macro tasks MT1_1 and MT1_2 are sequentially processed.” Execution of tasks or algorithms are sequential where input of the second task is the output of the first.)
(Para 0194: “As a result of analyzing the input program 400 by the compiler 40, as shown in FIG. 11, the macro task graph MTG1 of the input program 400 is divided into two macro tasks MT11 and MT1 2 in such a manner that these macro tasks MT1 1 and MT1 2 are sequentially processed.” Execution of tasks or algorithms are sequential so second task or algorithm will start once first finishes.).

Regarding claim 6, Kasahara and Badawi teach the method of claim 1.
Badawi also teaches wherein selecting the particular node for executing over another node is determined based at least in part on: for a first respective node, determining a first path including a first set of nodes from the first respective node until reaching a first particular last node of an end of the graph (Page 2324: Fig. 1 shows multiple paths containing set of nodes for each path to execute tasks on each node. Each path contains respective nodes from beginning to the end of the path.)
for a second respective node, determining a second path including a second set of nodes from the second respective node until reaching a second particular last node of the end of the graph (Page 2324: Fig. 1 shows multiple paths containing set of nodes for each path to execute tasks on each node. Each path contains respective nodes from beginning to the end of the path.)
comparing the first set of nodes to the second set of nodes (Section 2.3 second para: “Length of each path is determined to find the optimal path.”) 
(Section 2.3 and also Equation 1: When paths are compared, an optimal path can be found based on the number of processors.)
 Same motivation to combine the teachings of Kasahara and Badawi as claim 1.

Regarding claim 7, Kasahara and Badawi teach the method of claim 6.
Badawi also teaches wherein selecting the second set of nodes based on the comparing is further based on determining respective distances of the first path and the second path to the end of the graph (Section 3.2.1: “In CP length determination, we apply the “Single-source shortest paths in DAGs algorithm” to compute the CP length of the target DAG and keep track of the nodes on the CP.” Critical Path is the path which has the shortest distance from the beginning of the node to the end of the node in a graph.).
Same motivation to combine the teachings of Kasahara and Badawi as claim 1.

Regarding claim 8, Kasahara and Badawi teach the method of claim 7.
Badawi also teaches wherein a first distance to the end of the graph is weighted greater than a second distance to the end of the graph when the first distance is a smaller value than the second distance (Section 2.3: “A Critical Path (CP) is a path having the greatest weight from a source node to a sink node.” Section 3.2.1 last para: “In CP length determination, we apply the “Single-source shortest paths in DAGs algorithm” to compute the CP length of the target DAG and keep track of the nodes on the CP.” A critical path has the greatest weight from source to sink node and it contains the shortest distance from a source node to a sink node as well.).
Same motivation to combine the teachings of Kasahara and Badawi as claim 1.

Regarding claim 10, Kasahara teaches a system comprising; a processor; a memory device containing instructions, which when executed by the processor cause the processor to (Para 0037: “FIG. 1 schematically shows an arrangement of a multiprocessor System according to a first embodiment of this invention… a centralized shared memory…”).
All other limitations are substantially similar to claim 1, and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 13, 15, 16, 17, they are substantially similar to claim 4, 6, 7, and 8 and rejected in the same manner, the same art and reasoning applying.

Regarding claim 19, Kasahara teaches a non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations comprising (Para 0042: “The CPU10 of the general-purpose PE includes: a CPU core 21 which executes a calculating processing; a local memory (LM) 22; a distributed shared memory (DSM)…”)
determining input parameters (Para 0100: “FIG. 2 is an example of the macro task graph MTG produced by analyzing the input program 400. The analysis result as to the parallelism among the macro tasks…” Input data is analyzed and MTG is produced based on the input data which implies that input data contains parameters for generating task graph.) and an output format of algorithms for a particular functionality provided by an electronic device (Para 0110: “…an output code for a task with respect to a specific-purpose processor element (PE) are contained. The output code of the task with respect to the specific-purpose PE produces both an output code which is described by an instruction set of the specific-purpose PE, and an output code which is described by the instruction set of the general purpose PE.” Para 0047: “FIG. 1, peripheral circuits such as an input/output processing circuit.” Output code of a task or functionality is produced based on instructions from processor or electronic device. An Input/output device can show the output in the desired format.) the electronic device comprising a plurality of processors (Fig. 1 and Fig. 2 shows multiple processors.)
determining an order of the algorithms for performing the particular functionality based at least in part on temporal dependencies of the algorithms, and the input parameters and the output format of the algorithms (Para 0059: “…in the macro task graph MTG1_3, the compiler divides the macro task MT1_3 into four tasks MT1_3_1 to MT1_3_4. Then, a condition branch is produced based on an execution result of the task MT1 31, which causes a control dependence for executing either the task MT1_3_2 or both the tasks MT1_3_3 and MT1_3_4.” Tasks are put in a sequence depending on their dependencies, which creates an order of the algorithms to execute these tasks. Para 0054: Tasks graph was designed based on input data or parameters as noticed in previous limitation. Para 0110: “Then, the compiler 40 compiles the scheduling codes with respect to each sort of the respective PEs 10 to 17 in order to produce an output code as the object code.” Scheduling of tasks are done based on the output code.)
generating a graph based at least in part on the order of the algorithms, the graph comprising a set of nodes corresponding to the algorithms, each node indicating a particular processor of the plurality of processors for executing an algorithm of the node (Fig. 2 shows macro task graph of nodes and each node contain processor (CPU/PE/DSP) where algorithms can be run.).
Kasahara does not explicitly teach executing the particular functionality based on performing a traversal of the graph, the traversal comprising a topological traversal of the set of nodes that minimizes a collective downtime of the plurality of processors.
Badawi, however, teaches executing the particular functionality based on performing a traversal of the graph, the traversal comprising a topological traversal of the set of nodes (Section 3.2.3: “Now, the processor allocation matrix can be constructed by traversing the node Id-height list and adding nodes to the corresponding processor sequentially.” Section 3.2.1 second last para: “While finding the nodes height, a mapping list of node id with its height is recorded to simplify and enhance the algorithm performance. This list should be topologically sorted according to nodes height.” Nodes are topologically traversed based on node height to enhance the algorithm performance containing a task or functionality.) that minimizes a collective downtime of the plurality of processors (Para 2323 Para 1: “The main idea behind DSH is to eliminate communication delays by duplicating some predecessors in different processors so that their children can start as earlier as possible. The duplication is triggered once an idle time slot is detected in a processor.” The processors on a graph/path can be used in such a way to minimize the idle time of the processors.)
Same motivation to combine the teaching of Kasahara and Badawi as claim 1.

Regarding claim 20, it is substantially similar to claim 6, and is rejected in the same manner, the same art and reasoning applying.

Claims 2, 5, 9, 11, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (US 2007/0283358A1) – from IDS in view of Badawi (“Static scheduling of directed acyclic data flow graphs onto multiprocessors using particle swarm optimization”) further in view of Tianshi et al. (WO 2019/001418A1; hereinafter “Tianshi”).

Regarding claim 2, Kasahara and Badawi teach the method of claim 1. 
Badawi also teaches and the graph comprises a directed acyclic graph (Page 2324: Fig. 1 shows Directed acyclic graph.).
Neither Kasahara nor Badawi teach wherein the input parameters include at least one of a resolution, color format, or an aspect ratio, the output format comprises an array or an image.
Tianshi, however, teaches wherein the input parameters include at least one of a resolution, color format, or an aspect ratio (Page 47 Para 3: “neural network input data format comprises But not limited to: image size, color mode, average brightness, and/or data size”) and the output format comprises an array or an image (Page 9 3rd last Para: “…and Nfout is the number of output feature images. (Kx, Ky) is the convolution kernel size, (Nxout, Nyout) is the output feature image size”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the tasks scheduling method of Kasahara as modified by Badawi with the input and output features of Tianshi so that key features are used in neural network for better results (Tianshi, Page 7, 15).

Regarding claim 5, Kasahara and Badawi teach the method of claim 1.
Neither Kasahara nor Badawi teach wherein the electronic device includes multiple processors, the multiple processors comprising at least a CPU, a GPU, and a neural processor.
Tianshi, however, teaches wherein the electronic device includes multiple processors, the multiple processors comprising at least a CPU, a GPU, and a neural processor (Page 42 Para 1: “The other processing device includes a processor type of one or more of a general purpose/dedicated processor such as a central processing unit CPU, a graphics processing unit GPU, a neural network processor.”)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the tasks scheduling method of Kasahara as modified by Badawi with the processors of Tianshi to improve computing efficiency while generating neural network (Tianshi, Page 42, Page 52).

Regarding claim 9, Kasahara and Badawi teach the method of claim 1.

Tianshi, however, teaches wherein the particular functionality comprises generating, using one or more predictive machine learning algorithms (Page 22: “It can be a complex machine learning algorithm or a simple data processing.” Page 48 3rd last Para: “the device uses these pictures as information data to calculate the confidence that each key feature is included, ie Predict confidence.”) a depth map based on a plurality of images (Page 9: “where Nfin is the number of input feature images, (Nxin, Nyin) is the input feature image size, Nfout is the number of output feature images.” A predictive machine learning algorithm is used to score the confidence level of key features of input images.)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the tasks scheduling method of Kasahara as modified by Badawi to generate machine learning algorithms of Tianshi so improve utilizing efficiency of processors can be improved (Kasahara, Para 0071).

Regarding claim 11, Kasahara and Badawi teach the method of claim 10.
Neither Kasaraha nor Badawi teach wherein the input parameters include at least one of a resolution, color format, or an aspect ratio.
Tianshi, however, teaches wherein the input parameters include at least one of a resolution, color format, or an aspect ratio (Page 47 Para 3: “neural network input data format comprises But not limited to: image size, color mode, average brightness, and/or data size”).


Regarding claim 12, Kasahara and Badawi teach the method of claim 10.
Neither Kasaraha nor Badawi teach wherein the output format comprises an array or an image.
Tianshi, however, teaches wherein the output format comprises an array or an image (Page 9 3rd last Para: “and Nfout is the number of output feature images. (Kx, Ky) is the convolution kernel size, (Nxout, Nyout) is the output feature image size”).
Same motivation to combine the teaching of Kasahara and Badawi as claim 2.

Regarding claim 14 and 18, they are substantially similar to claims 5 and 9 respectively, and are rejected in the same manner, the same art and reasoning applying.

Conclusion
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/Q.I/ 
Examiner 
Art unit 2123
02/24/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123